16-3221
    Chen v. Sessions
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                           A205 201 150
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 23rd day of February, two thousand
    eighteen.

    PRESENT:
             RICHARD C. WESLEY,
             PETER W. HALL,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    XUE ZHI CHEN,
             Petitioner,

                       v.                                        16-3221
                                                                 NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                    Lee Ratner, Law Office of Michael
                                       Brown, New York, NY.

    FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
                                       Attorney General; Nancy Friedman,
                                       Senior Litigation Counsel; Gregory
                                       A. Pennington, Jr., Trial
                                       Attorney, Office of Immigration
                                       Litigation, United States
                             Department of Justice, Washington,
                             DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Xue Zhi Chen, a native and citizen of the

People’s Republic of China, seeks review of an August 24,

2016, decision of the BIA affirming a June 23, 2015, decision

of an Immigration Judge (“IJ”) denying Chen’s application for

asylum,   withholding   of   removal,    and   relief   under   the

Convention Against Torture (“CAT”).       In re Xue Zhi Chen, No.

A205 201 150 (B.I.A. Aug. 24, 2016), aff’g No. A205 201 150

(Immig. Ct. N.Y. City June 23, 2015).      We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we have reviewed

both the IJ’s and the BIA’s opinions “for the sake of

completeness.”   Wangchuck v. Dep’t of Homeland Sec., 448

F.3d 524, 528 (2d Cir. 2006).       The applicable standards of

review are well established.     8 U.S.C. § 1252(b)(4)(B); Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008)

(reviewing adverse credibility determinations under the


                                2
substantial evidence standard); Pierre v. Holder, 588 F.3d

767, 772 (2d Cir. 2009) (reviewing constitutional claims de

novo).

Adverse Credibility Determination

    “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

determination on the demeanor, candor, or responsiveness of

the applicant or witness, the inherent plausibility of the

applicant’s or witness’s account, the consistency between

the applicant’s and witness’s written and oral

statements . . . , the internal consistency of each such

statement, [and] the consistency of such statements with

other evidence of record . . . without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart

of the applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii);

Xiu Xia Lin, 534 F.3d at 163-64.

    Although Chen argues that the agency erred in finding

him not credible as to his claim of religious persecution

in China, he does not challenge any of the specific

findings the agency ultimately relied on in making its

adverse credibility determination.   See Yueqing Zhang v.

Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005)

(finding that petitioner abandons issues and claims not
                              3
raised in his brief).   The unchallenged findings are

supported by the record and thus stand as a valid basis for

the adverse credibility determination.   For example, at

times Chen gave the impression that he was testifying from

a script.   See 8 U.S.C. § 1158(b)(1)(B)(iii); see also

Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005)

(recognizing that particular deference is given to the

trier of fact’s assessment of demeanor).     Chen’s evidence

was inconsistent regarding whether he came to the United

States to find work or escape persecution, whether he

sought care at a medical clinic after his release from

detention, and whether he had previously applied for a visa

to enter the United States.   See 8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at

165-67 & n.3.   Chen testified that confirmation is

important in his religion but he was unable to recall when

he was confirmed.   See Wensheng Yan v. Mukasey, 509 F.3d

63, 66-67 (2d Cir. 2007) (recognizing that an adverse

credibility determination may be based on inherent

implausibility in the applicant’s story so long as the

implausibility “finding is tethered to record evidence”).

    The agency’s adverse credibility determination was

dispositive of Chen’s claims for asylum, withholding of
                              4
removal, and CAT relief because all three were based on the

same factual predicate.     See Paul v. Gonzales, 444 F.3d

148, 156-57 (2d Cir. 2006).

Due Process Claim

    Chen argues that the IJ violated his due process rights

by prejudging his case and refusing to let his mother

testify.    “To establish a violation of due process, an

alien must show that []he was denied a full and fair

opportunity to present h[is] claims or that [he was]

otherwise deprived . . . of fundamental fairness.”     Burger

v. Gonzales, 498 F.3d 131, 134 (2d Cir. 2007) (internal

quotation marks omitted).    The IJ provided Chen a full and

fair opportunity to present his claim without prejudging

credibility.

    Because Chen admitted in his asylum application that he

had lied to U.S. immigration officials, the IJ proceeded

reasonably in warning counsel that Chen had a credibility

problem and should provide any available corroborating

evidence.    See Siewe v. Gonzales, 480 F.3d 160, 170 (2d

Cir. 2007) (“An IJ may, either expressly or impliedly, rely

on falsus in uno to discredit evidence that does not

benefit from corroboration or authentication independent of

the petitioner’s own credibility.”); cf. Zhi Wei Pang v.
                                5
BCIS, 448 F.3d 102, 111 (2d Cir. 2006) (noting the IJ’s

“obligation to help develop the record in immigration

proceedings”).   The IJ also did not deprive Chen of an

opportunity to present his mother’s testimony because

neither Chen nor his attorney asked that she be permitted

to testify.   On the record before us, Chen has not

demonstrated that the IJ deprived him a full and fair a

full and fair opportunity to present his case.   His due

process claim fails.   See Burger, 498 F.3d at 134.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6